Title: E. A. Yates to James Madison, 17 October 1829
From: Yates, E. A.
To: Madison, James


                        
                            
                                Honered Sir
                            
                            
                                
                                    Charleston
                                
                                 Oct 17, 1829
                            
                        
                        
                        As it is our happy lot to live under a republican government, I take the liberty of addressing one of the
                            Fathers of our allmost happy country. By the Papers we have observed the convention of Verginia is in Session &
                            that the praiseworthy petition from the just & humane for a gradual emancipation is before that honerable body of
                            which you are a member. It appears at this moment that providence has awakened many minds among us upon that allimportant
                            Subject At this time at G Town about 60 Miles from this Several has been executed & about 200 are to be shipped
                            off, for a plan of inserrection, only 7 years ago & many fell a Sacrifice in our City, the first Court instituted
                            in G Town could not act, so tender are the minds of good men upon this Subject, it is absolutely necessary in the present
                            State of things, to take life for what we would do in their Situations, & the Spirit among them is so general that
                            they fear to go on in their investigations, I am a South Carolinian born & brought up, have 4 Sons & 2
                            Daughters & a comfortable competency, & we own between 40 & 50 Slaves our lot cast here for life,
                            but the injustices & evils of Slavery are so obvious that those who wish to be blind are obliged to see &
                            acknowlege that as its foundation is unjust, it must eventually bring its punishment, at this moment there are 2 vessells
                            at our Wharfs fitting out for Africa for Slaves under foreign colors, & no doubt destined to be smuggled into
                            Florida & while even Slavery is tolerized, there will be unprincipled men who will embark & carry on the
                            horrible unjust trade as you hond Sir have fought & bled in the Cause of Liberty, have Ably acted in the Cabinet,
                            may God in his mercy grant that your last days may be Your best, that your voice & vote may be for the poor
                            wronged oppressed degraded Suffering african, our Noble constitution is against oppression the great & good man of
                            every Nation is against it & will not our beloved Madison enroll his Name with Washington Jefferson Adams Pitt Fox
                            Wilberforce Clarkson & hundreds of others in the Cause of Justice & humanity, we are aware it must be
                            gradual, but should Virginia now refuse to do Justice & love mercy it will be a blot on her never to be washed out, If there is
                            any particular act of your life more Valued to us than the rest it is your being greatly the instrument of Ohio being
                            blest being freed from the injustice & curse of Slavery, & Providence has shewn that in 30 years she has grown
                            beyond the most sanguine hopes of her best friends & so will every State that does justice I am happy to tell you
                            the minds of Poeple here are wonderfully opening; from 10 years of age I have been principled against it & found
                            it dificult to even persuade others to mitigate, but hundreds are Saying only shew us the way with safety to ourselves
                            & good to them, & interest shall give way to justice, their Phisical Strength we dont fear, but the just
                            Judgments of a Righteous God awaits us. Many prayers are put up for the convention & very Many that you may be
                            among the happy number to advocate <a> gradual emancipation, your reward will be great even in this
                            transitory World but no tongue can tell the happiness in Store for the Philanthrophist in that eternal world to which we
                            are all hastening, May every earthly blessing attend you here hon’d Sir & After this life may you enjoy a seat at
                            the right hand of God is the prayer of your Sincere Well Wisher & humble St
                        
                        
                            
                                E A Yates
                            
                        
                    My Eldest Son was proposed a few weeks ago as a Member of our hon City Council, many of our friends feared my
                            Sentiments against Slavery would operate against his Election. He was elected by the
                            largest majority that ever a young Man of 25 ever was in our City & is the Youngest Alderman ever
                            put in, he studied Law with Petigrue & Hambleton, I mention this to Shew that just
                            Sentiments are Valued even in a Slave State that is likely I fear to be one of the last to
                            yeild, but which I have not the least doubt will in time, May dear Old Virginia as she has given us
                            our Wisest Men, be Noble in shewing us the way to justice & happiness
                        our Slaves are a suffering people, but I fear the cord is drawn so tight that they must feel so Sensibly,
                            that they can[t] endure much more, & many will be executed
                        